Exhibit 10.33

 

FIRST AMENDMENT
TO
MQ ASSOCIATES, INC.
2003 STOCK OPTION PLAN

 

This First Amendment (this “Amendment”) to the MQ Associates, Inc. 2003 Stock
Option Plan. (the “Plan”) is made effective as of January 1, 2003 (the
“Effective Date”).  Capitalized terms used and not otherwise defined in this
Amendment have the meanings given such terms in the Plan.

 

RECITALS:

 

WHEREAS, the Board previously adopted the Plan effective as of the Effective
Date in order to provide an incentive to select MedQuest employees by granting
such employees Options; and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to amend the Plan to provide for the grant of
Options that are NQSOs to such non-employee directors of MedQuest and such
independent contractors to MedQuest as the Committee may designate in order to
provide an incentive to such select non-employee directors and independent
contractors.

 

NOW THEREFORE, in consideration of the foregoing, the Plan is amended as
follows:

 

AMENDMENT:

 

1.             Amendment to Section 1 of the Plan.  The first sentence of
Section 1 of the Plan is amended and restated in its entirety as follows:

 

“The purpose of the MQ Associates, Inc. 2003 Stock Option Plan (the “Plan”) is
to provide an incentive to certain employees, non employee directors and
independent contractors of MQ Associates, Inc., a Delaware corporation (the
“Company”), and of the Company’s subsidiaries and affiliates (the Company and
its subsidiaries and affiliates are referred to collectively as “MedQuest”) by
granting such employees, independent contractors, and non-employee directors:
(i) incentive stock options (“ISOs”), within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) options that
are not ISOs (“NQSOs”), in either case to acquire shares of the Company’s common
stock, par value $0.001 per share (“Shares” of “Stock”).”

 

2.             Amendment to Section 4 of the Plan.  Clauses (ii) and (iii) of
Section 4(b) of the Plan are hereby amended and restated in their entirety as
follows:

 

1

--------------------------------------------------------------------------------


 

“(ii) to grant NQSOs to such employees, non-employee directors, and independent
contractors as the Committee shall select (the grantee of an ISO or NQSO is
hereinafter referred to as an “Optionee”); (iii) to make all determinations
necessary or desirable for the administration of the Plan including, within any
applicable limits specifically set out in the Plan, the number of Shares that
may be subject to Options, the Option Price, and the period during which an
Optionee must remain a MedQuest employee, non-employee director, or independent
contractor prior to the exercise of an Option;”

 

3.             Amendment to Section 5 of the Plan.  Section 5(a) of the Plan is
hereby amended and restated in its entirety as follows:

 

“(a)         Option Agreement.  The Committee shall, subject to the terms of the
Plan, have sole authority to determine the employees, non-employee directors,
and independent contractors to whom Options shall be granted under the Plan and
the terms and conditions of such Options.  Each Option granted under the Plan
shall be evidenced by a stock option agreement (each, an “Option Agreement”).
 Each Option Agreement shall be subject to the terms and conditions of the Plan
and may contain additional terms and conditions (which may vary from Optionee to
Optionee) not inconsistent with the Plan, as the Committee may deem necessary or
desirable.  Unless the Committee determines otherwise at the time of any grant,
each Option Agreement granted to an employee shall be in substantially the form
attached hereto as Exhibit A and each Option Agreement granted to a non-employee
director or independent contractor shall be in substantially the form attached
hereto as Exhibit A-1.”

 

4.             Amendment to Section 7 of the Plan.  The first sentence of
Section 7 of the Plan is hereby amended and restated in its entirety as follows:

 

“Any unexercised Options shall automatically and without notice expire upon the
first to occur of the following:

 

(a)           the tenth anniversary of the Grant Date, or such earlier date as
may be specified in the applicable Option Agreement; or

 

(b)           upon termination of the Optionee’s employment with, or service as
a non-employee director or independent contractor of, MedQuest, except to the
extent otherwise specified in the applicable Caption Agreement or as determined
by the Committee.”

 

2

--------------------------------------------------------------------------------


 

5.             Amendment to Section 9 of the Plan.  The last sentence of
Section 9 of the Plan is hereby amended and restated in its entirety as follows:

 

“Nothing herein or in any option Agreement shall confer on any Optionee any
right to continued employment with or service to MedQuest or interfere in any
way with the rights of MedQuest to terminate such employment or service at any
time.”

 

6.             Addition of Exhibit A-1 to the Plan.  Exhibit A-1, attached to
this Amendment and referenced in Section 3(a) of the Plan as amended by this
Amendment, is hereby incorporated in and made a part of the Plan as Exhibit A-1
thereto.

 

7.             No Further Modification.  Except as expressly amended hereby, the
Plan remains unmodified and in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
effective as of the Amendment Date.

 

 

MQ ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

Effective Date: January 1, 2003

 

Name

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

(See separate exhibit filed with the Securities and Exchange Commission.)

 

--------------------------------------------------------------------------------